Name: Council Regulation (EEC) No 3447/87 of 17 November 1987 opening, allocating and providing for the administration of a Community tariff quota for concentrated pear juice falling within codes 2009 80 11 and 2009 80 19 of the Combined Nomenclature and originating in Austria (1988)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 19. 11 . 87 Official Journal of the European Communities No L 328/7 COUNCIL REGULATION (EEC) No 3447/87 of 17 November 1987 opening, allocating and providing for the administration of a Community tariff ­ quota for concentrated pear juice falling within codes 2009 80 11 and 2009 80 19 of the Combined Nomenclature and originating in Austria (1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, be used for the description of the products coverd by this Regulation ; Whereas it is necessary in particular, to ensure to all Community importers equal and uninterrupted access to the said quota and the consistent application of the rate laid down for that quota to all imports of the product concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any of its members, Whereas an Agreement between the European Economic Community and the Republic of Austria was concluded on 22 July 1972 ; whereas following the accession of Spain and Porgugal to the Community an Agreement in the form of an Exchange of Letters was concluded with that country and adopted by Decision 86/555/EEC (') ; Whereas the said Agreement provides in particular for the opening of a 2 000 hectolitres Community tariff quota at a reduced rate of duty for concentrated pear juice origina ­ ting in Austria ; whereas, therefore, the tariff quota in question should be opened for the period 1 January to 31 December 1988 : Whereas the Community has adopted, with effect from 1 January 1988, a Combined Nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas this Nomenclature has, for the purposes of encompassing specific Community measures, been expanded into an integrated tariff of the European Communities (TARIC) ; whereas, with effect from the date given above, the Combined Nomenclature and, where appropriate, the TARIC code numbers, should HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 , the duty applicable to imports of the following products shall be suspended at the level and within the limits of a Commu ­ nity tariff quota as shown herewith : Order No Combined Nomenclature Code Description Amount of tariff quota (in hi) Rate of duty (in %) 09.0801 2009 80 1 1 2009 80 19 Concertrated pear juice , originating in Austria 2 000 30 + AGR possibly applicable (') OJ No L 328, 22. 11 . 1986, p. 57 . No L 328/8 Official Journal of the European Communities 19 . 11 . 87 Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions laid down by the Act of Accession . The Protocol on the definition of the concept of origina ­ ting products and on methods of administrative coopera ­ tion, annexed to the Ageement between the European Economic Community and the Republic of Austria, shall apply. 2. If an importer notifies imminent import of the product in question in a Member State and applies to use the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the product concerned have access to the quota such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1987. For the Council The President L. T0RNyfsS